My delegation associates
itself with the compliments extended to you, Sir, on
your election to the presidency of this session and to
your predecessor, His Excellency Mr. Jean Ping of
Gabon.
The United Nations was born 60 years ago when
the brutality of war impressed itself on all as far
12

beyond human comprehension and tolerance. The
Organization became a source of hope, founded as it
was on the inalienable, interlinked and mutually
interdependent pillars of development, human rights
and security.
Member States of this Organization have
increasingly yearned for its reform in order to make it
more democratic and responsive to the needs of all
nations, rich and poor, big and small, strong and weak.
We should recall that the last reform of the United
Nations was in 1963, a good four decades ago. Against
this background, my delegation pays tribute to the
Secretary-General for his report entitled “In larger
freedom: towards development, security and human
rights for all” (A/59/2005). That report formed the
basis for discussions by Member States as they
prepared for the five-year review of the Millennium
Declaration and for this sixtieth session of the General
Assembly. It raises critical issues regarding the reform
of this world body to enable it to meet the challenges
and threats of the twenty-first century — a daunting
task indeed.
However, we have noted with regret that some
Member States have relegated to the back burner
critical issues of development, giving priority instead
to security issues, particularly the reform of the
Security Council. As a result of this trend, we foresee
an emerging, untenable and, indeed, unwarranted
situation with the potential to divide regions and/or
continents and to adversely affect cordial relations
between States.
In order to move in unison, the international
community should strive to advance the global
development, human rights and security agendas
simultaneously. All agree that the HIV and AIDS
pandemic has emerged as a major threat to
development, reversing, as it does, all the gains that
have been made so far. We all also agree that the
ravages of extreme poverty continue to haunt us.
Needless to say, extreme poverty constitutes a violation
of human dignity. Armed conflicts also hamper
development. Africa presents a classical example of
how those menaces compromise not only peace and
security, but also development, thus militating against
respect for human rights.
Indeed, it is no coincidence that development has
been one of the key objectives of most, if not all, major
United Nations conferences and summits in the
economic, social and related fields. Hence, my
delegation welcomes the efforts of those donor
countries that have achieved the 0.7 per cent target of
gross national income as official development
assistance (ODA), with 0.2 per cent of gross national
income for the least developed countries. We also
welcome initiatives by some countries to set up
timetables for fulfilling their ODA targets. However,
we reiterate our appeal that developed countries abide
by their commitments to help developing countries in
all the relevant areas. They have to accelerate and
increase the flows of ODA and foreign direct
investment. They also have to adopt appropriate
measures to fully integrate small and vulnerable
economies into the multilateral trading system, cancel
debt, transfer technology, render financial and
technical assistance and provide capacity-building
programmes for developing countries.
On this auspicious occasion, my delegation
expresses sincere appreciation for all initiatives
recently taken to address the needs of developing
countries, especially the debt cancellation extended by
the G-8 countries to highly indebted poor countries.
However, we appeal for debt cancellation for all least
developed countries in order to enable them to redirect
their meagre resources to national development
programmes. It is an irrefutable fact that a substantial
percentage of the national budgets of least developed
countries that do not fall within the Heavily Indebted
Poor Countries Debt (HIPC) Initiative category is
consumed by servicing their debts.
Lesotho supports the launching of a series of
“quick wins”, as recommended by the Secretary-
General in his report, as this would go a long way
towards broadening commitment to the Millennium
Development Goals (MDGs) and promoting economic
growth in many developing countries. In our view, the
criteria for the selection of countries for the
implementation of the “quick wins” should be fair and
transparent.
Terrorism, proliferation of weapons of mass
destruction to non-State actors, the existence of nuclear
weapons, and armed conflict top the list of global
security issues. There is, therefore, an urgent need to
conclude a comprehensive convention on terrorism.
My delegation hopes that the General Assembly will
soon initiate negotiations on an international
instrument to prevent the proliferation of weapons of
mass destruction to non-State actors. We regret the fact
13

that the 2005 Review Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) was not able to reach consensus. However, we
wish to emphasize the need for all States parties to
adhere to the three pillars of the Treaty — namely,
disarmament, non-proliferation and peaceful uses of
nuclear energy. We also wish to encourage the nuclear-
weapon States that have not yet ratified or acceded to
the NPT and the Comprehensive Nuclear-Test-Ban
Treaty to become parties to those important treaties.
The notorious use of small arms and light
weapons in armed conflicts is well documented.
Lesotho therefore regrets the inability on the part of the
Open-ended Working Group on small arms to adopt a
legally binding document. We also attach great
importance to the issue of prevention of internal armed
conflicts by the international community. While we
support the moral obligation behind the proposed new
concept of the “responsibility to protect”, we suggest
that the issue should be subjected to further
consideration by Member States, guided by the
fundamental principles enshrined in the United Nations
Charter. Needless to say, the sanctity of Article 51 of
the Charter should be preserved.
The Kingdom of Lesotho considers it the
responsibility of the international community, with the
United Nations playing the central role, to put in place
effective measures aimed at preventing genocide,
ethnic cleansing and the atrocities perpetrated on
women and children caught up in armed conflict.
Consequently, my delegation considers the enhanced
role of the major organs of the United Nations,
particularly the General Assembly, to be of paramount
importance. One of the major constraints of the United
Nations is that it lacks a mechanism designed to avoid
State collapse and the slide into war, or to assist
countries in their transition from war to peace. It is
within this context that Lesotho supports the proposed
establishment of a Peacebuilding Commission.
In the area of human rights, we support the
elevation of the Commission on Human Rights to a
Human Rights Council, a body that would be apolitical
and insist on the protection both of civil and political
rights and of economic, social and cultural rights. For
my delegation, the flaws of the Commission lay mostly
in its focus and not necessarily in its size.
It is in this twenty-first century that peace,
security, the right to self-determination, respect for all
human rights and fundamental freedoms must be
guaranteed as the norm rather than the exception.
Hence, our call for the right to self-determination of
the Palestinian people and complete withdrawal from
their occupied territories, the independence of the
Saharawi people, the lifting of the unilateral economic
embargo against the people of Cuba and the end to
armed conflicts, particularly in Africa. These matters
must be addressed and resolved urgently,
comprehensively and honestly, without fear or favour,
and without malice to anybody.